REDMANN, Judge,
concurring.
The mere presence of children in Louisiana grants the Louisiana courts the jurisdiction to decide their custody; C.C.P. 10(5).
A showing that the minor children ran away from their domicile with their mother in another state in order to be with their father in Louisiana readily distinguishes Smith v. Ford, La.App. 4 Cir. 1974, 288 So.2d 71 (“overruled” obiter dictum, Rafferty v. Rafferty, La.App. 4 Cir. 1975, 313 So.2d 356). This is not a case of one parent’s kidnaping the children into the forum state, and there is no apparent reason of comity or otherwise to decline to exercise the jurisdiction of the Louisiana courts and to require this father to take his children back to the state of their domicile to have his demand for a change in custody heard.